 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A. CERTAIN INFORMATION IN
THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE STAFF OF THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS. OMITTED INFORMATION HAS BEEN REPLACED BY
[*].
(BUSINESS OBJECTS LOGO) [f13681f1368100.gif]
Exhibit 10.65
September 9, 2005
Mr. John Schwarz
[*]
Dear John,
     Business Objects S.A. (the “Company”) is pleased to offer you the position
of Chief Executive Officer of the Company. You will be employed by Business
Objects Americas beginning on September 12, 2005 (the “Effective Date”),
although you will have operational authority for Business Objects S.A. Business
Objects Americas, and companies in the affiliated group. As Chief Executive
Officer, you will report directly to the Company’s Board of Directors (the
“Board”). You agree to perform the duties set forth in the next sentence, as
well as any other reasonable duties determined by the Board. The parties’
initial expectations regarding the primary duties of this position are as
follows: (i) all duties, authorities and responsibilities customary for a chief
executive officer of a public company, including executive responsibility for
developing strategic direction and all operational and execution activities of
the Company, including the Chief Strategy Officer but excluding his duties as
the Chairman of the Board, (ii) ultimate management responsibility for all
employees of the Company, and (iii) preparation and submission of a revised
operating budget to the Board on a quarterly basis, which shall serve to provide
the scope of operational authority. You agree to devote your best efforts and
substantially all of your business time and services to the performance of your
duties as set forth herein. The Board will recommend you for nomination to the
Board at its next annual shareholders meeting and will continue to recommend you
for nomination to the Board so long as you continue as Chief Executive Officer
of the Company. Prior to your election to the Board, you may attend all Board
meetings except for meetings solely of the non-employee members of the Board and
meetings (or partial meetings) at which your compensation or performance are
being discussed. You agree to resign from the Board upon your termination of
employment, unless requested to continue.
Salary and Bonus
     Your starting salary will be $750,000 per year, paid on a semi-monthly
basis. In addition to your base salary, your target variable compensation is
$750,000 per year. Your base salary and target variable compensation may be
increased but not decreased during your employment with the Company. However,
the amount of variable compensation you earn can vary from 0% to 180% of the
$750,000 target, according to quarterly Company performance, input from the
Board or its Compensation Committee (the “Compensation Committee”), and the
achievement of semi-annual individual objectives. The details of the variable
target general measurements (“Variable Compensation Measures”) are set forth in
Appendix A to this letter, although ultimately, the Compensation Committee
retains final discretion to determine the ultimate variable compensation payout
earned. The Variable Compensation Measures are reviewed and are subject to
change on an annual basis by the Compensation Committee. Business Objects
Americas will endeavor to pay any bonus amounts determined by the Compensation
Committee in accordance with the foregoing within ninety (90) days after the end
of the fiscal year.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
2005 Bonus Guarantee:
     Subject to your continued employment, the variable compensation of your
salary package will be guaranteed for the remainder of 2005 in the amount
$750,000 multiplied by a fraction, the numerator of which is the number of days
upon which you are an employee of Business Objects Americas in 2005 and the
denominator of which is 365. If, based upon the Variable Compensation Measures,
the variable compensation yields more than 100% of target during this period,
you will be eligible to receive the overachievement portion up to a maximum of
180% of the $750,000 target, pro-rated as set forth in the previous sentence.
Stock Options
     In addition, you will be granted two options to purchase ordinary shares of
the Company (each, an “Option”). The Options will be granted as soon as
practical, with a strike price equal to the fair market value as defined in the
2001 Stock Incentive Plan (“Fair Market Value”) (the “2001 Plan”) on the grant
date. Each Option will be subject to the terms and conditions of the 2001 Plan
and to the standard form of option agreement between you and the Company,
modified to reflect the terms of this offer letter.
4-Year Option: The first Option (the “4-Year Option”) will be to purchase
450,000 ordinary shares of the Company and will have a 4-year vesting schedule,
such that the option will vest as to 1/4th of the shares subject to the 4-Year
Option upon your first anniversary of employment with Business Objects Americas
and 1/36th of the remaining unvested shares each month thereafter, subject to
your remaining in Continuous Status as a Beneficiary, as such term is defined in
the 2001 Plan (“Continuous Status as a Beneficiary”) on each relevant vesting
date.
Performance Option: The second Option (the “Performance Option”) will be to
purchase 225,000 ordinary shares of the Company. On the last day of each of the
Company’s 2006, 2007 and 2008 fiscal years, and subject to your remaining in
Continuous Status as a Beneficiary on each relevant vesting date, 1/6th of the
shares subject to the Performance Option will vest if the Company’s operating
margin goals for the applicable year, determined by the Compensation Committee
in consultation with you within the first quarter of the Company’s fiscal year,
have been met. An additional 1/6th shares subject to the Performance Option will
vest on the last day of each of the Company’s 2006, 2007 and 2008 fiscal years
if the Company’s market share goals for the applicable year, determined by the
Compensation Committee in its sole discretion earlier in the Company’s fiscal
year, have been met.
Restricted Stock Units
     You also will receive three (3) or four (4) grants of restricted ordinary
shares of the Company (each, a “Restricted Stock Grant”) as follows. The
Restricted Stock Grants will be granted in the form of units under the
Subsidiary Stock Incentive Sub-Plan (the “Sub-Plan”) to the 2001 Plan at the
first meeting of the Compensation Committee following the first date on which
(i) the registration statement covering shares available for issuance under the
Sub-Plan has been declared effective by the U.S. Securities and Exchange
Commission, and (ii) all other requirements under applicable law for the
granting of restricted stock awards under the Sub-Plan have been met. The
Restricted Stock Grants will be subject to the terms and conditions of the
Sub-Plan and to a standard form of restricted stock agreement, modified to be
consistent with the terms of this offer letter.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
Initial Grant: The first Restricted Stock Grant will cover 100,000 ordinary
shares of the Company and will vest as to 50% of the shares subject thereto on
December 31, 2005 and as to the remaining 50% of the shares subject thereto on
March 31, 2006, subject to your remaining in Continuous Status as a Beneficiary
on each relevant vesting date.
4-Year Grant: The second Restricted Stock Grant (the “4-Year Grant”) will cover
183,334 ordinary shares of the Company and will have a 4-year vesting schedule,
such that the underlying shares will vest as to 1/4th of the shares subject to
the 4-Year Grant upon your first anniversary of employment with Business Objects
Americas and 1/36th of the remaining unvested shares each month thereafter,
subject to your remaining in Continuous Status as a Beneficiary on each relevant
vesting date.
Performance Grant: The third Restricted Stock Grant (the “Performance Grant”)
will cover 91,666 ordinary shares of the Company. On the last day of each of the
Company’s 2006, 2007 and 2008 fiscal years, and subject to your remaining in
Continuous Status as a Beneficiary on each relevant vesting date, 1/6th of the
shares subject to the Performance Grant will vest if the Company’s operating
margin goals for the applicable year, determined by the Compensation Committee
in consultation with you within the first quarter of the Company’s fiscal year,
have been met. An additional 1/6th shares subject to the Performance Grant will
vest on the last day of each of the Company’s 2006, 2007 and 2008 fiscal years
if the Company’s market share goals for the applicable year, determined by the
Compensation Committee in its sole discretion earlier in the Company’s fiscal
year, have been met.
Make-Up Grant: The fourth Restricted Stock Grant (the “Make-Up Grant”), if any,
will cover “x” ordinary shares of the Company, with “x” determined by
(A) subtracting the Fair Market Value of an ordinary share on your employment
commencement date from the higher of (i) the Fair Market Value on the date upon
which your Options hereunder are granted (the “Option Grant Date”), or (ii) the
Option exercise price, (B) multiplying the resulting difference by 675,000,
(C) dividing the resulting product by the Fair Market Value on the Option Grant
Date, and (D) rounding up to the nearest whole integer. Accordingly, if the
higher of (i) the Fair Market Value on the Option Grant Date, or (ii) the
exercise price is equal to or less than the Fair Market Value on your employment
commencement date, then you will not be granted any Make-Up Grant. Any Make-Up
Grant will be subject to the same vesting schedule as the 4-Year Option with
respect to 2/3 of the shares covered by such Make-Up Grant and the same vesting
schedule as the Performance Option with respect to 1/3 of the shares covered by
such Make-Up Grant.
Inability to Grant Equity Compensation Awards
     If the Company is unable to grant to you any or all of the equity
compensation awards specified herein for any reason by the earlier of (A) the
one year anniversary of your employment commencement date, or (B) the date of a
Change of Control (as defined below), then, upon the earliest of such dates to
occur, the Company shall grant you a cash replacement award (a “Replacement
Award”) with vesting identical to the vesting on the replaced equity
compensation award. Any Replacement Award attributable to a Restricted Stock
Grant shall be valued for this purpose by multiplying the ordinary shares to
have been covered by the Restricted Stock Grant by the greater of (A) the Fair
Market Value of an ordinary share on your employment commencement date and
(B) the Fair Market Value of an ordinary share on the date the replacement award
is granted (however, in such event, there will be no Make-Up Grant). Any
Replacement Award attributable to an Option shall be valued for this purpose by
multiplying the ordinary shares to have been covered by the Option by the

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
Black-Scholes value of such Option, with the Black-Scholes calculation
determined by inputting volatility, term and short-term risk-free interest rate
in accordance with the Black-Scholes variables reflected in the footnotes to the
Company’s financial statements for the most recently completed quarter prior to
your employment commencement date, and with the exercise price and fair market
value variables based upon greater of (A) the Fair Market Value on of an
ordinary share on your employment commencement date and (B) the Fair Market
Value of an ordinary share on the date the Replacement Award attributable to
such Option is granted.
Ability to Accept Position
     You have represented that there are no agreements relating to your prior
employment that may affect your eligibility to be employed by Business Objects
Americas or limit the manner in which you may be employed. The parties
acknowledge that they have no reason to believe that you are contractually
prohibited from performing the duties of your position and you represent that
such is the case.
Termination of Employment not in connection with a Change in Control
     In the event there you voluntarily terminate your employment for Good
Reason (as defined below) or you are involuntarily terminated without Cause (as
defined below) either prior to a Change of Control (as defined below) or on or
after the twelve month anniversary following a Change of Control, then, subject
to your executing and not revoking a release of claims and a one-year
non-competition agreement in forms satisfactory to Business Objects Americas (a
“Non-Compete Agreement”),1 you shall be entitled to receive the following
severance payments and benefits:
     (1) Continued payments equal to one (1) year of your base salary and target
bonus (with respect to your target bonus, assuming a payout equal to 100% of
base salary);
     (2) If you elect to continue your medical coverage under COBRA, Business
Objects Americas will reimburse the cost of COBRA coverage for you and your
eligible dependents for eighteen months following the date of termination (or,
if earlier, until you cease to be eligible for COBRA);
     (3) Accelerated vesting as of the date of your termination with respect to
an additional twelve (12) months vesting of your then-unvested and outstanding
Options, Restricted Stock Grants,
 

1   Such non-competition agreement is necessary to protect the Company’s
confidential and proprietary information and will include a specific list of the
Company’s then-current primary competitors, and shall be restricted to such
list. All other terms of such release and non-competition agreements will be
negotiated in good faith between the parties at the time of severance, with the
intent of structuring an agreement that is (i) consistent with then-applicable
industry standards and (ii) effective and enforceable under applicable law. In
the event the parties are unable to agree on a particular term, they agree to
seek the advice of a neutral third party benefits expert to help determine the
applicable industry standards regarding such term. You agree not to challenge
the effectiveness or enforceability of such release and non-competition
agreements, either directly or indirectly, in your individual capacity or
through any subsequent employer or other third party. Similarly, the Company
agrees not to challenge the effectiveness or enforceability of such release and
non-competition agreements as a means of avoiding payment of any severance
benefits. Replacement Awards and any other equity compensation awards granted to
you by the Company under this offer letter or any future equity compensation
awards.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
Change of Control
     In the event there is a Change of Control (as defined below) during your
employment and, within twelve (12) months thereafter, you either voluntarily
terminate your employment for Good Reason (as defined below) or are
involuntarily terminated without Cause (as defined below), then, subject to your
executing and not revoking a release of claims and a two-year Non-Compete
Agreement in a form satisfactory to Business Objects Americas or its
successor(s), you shall be entitled to receive the following severance payments
and benefits:
     (1) A lump sum equal to two (2) years’ continuation of your base salary and
target bonus (with respect to your target bonus, assuming a payout equal to 100%
of base salary);
     (2) If you elect to continue your medical coverage under COBRA, Business
Objects Americas will reimburse the cost of COBRA coverage for you and your
eligible dependents for eighteen months following the date of termination (or,
if earlier, until you cease to be eligible for COBRA);
     (3) Accelerated vesting as of the date of your termination of 100% of your
then-unvested and outstanding Options, Restricted Stock Grants, Replacement
Awards and any other equity compensation awards granted to you by the Company
under this offer letter or any future equity compensation awards.
     For purposes of the foregoing, a “Change in Control” has the same defined
meaning as in the 2001 Stock Plan.
     For purposes of the foregoing, “Good Reason” means the occurrence of any of
the following (without your consent and with such occurrence failing to be cured
within thirty days following receipt of written notice from you specifying the
purported grounds for such Good Reason, which notice, prior to a Change of
Control, shall be delivered to Business Objects America’s Vice-President of
Human Resources):
     (1) Any reduction in the aggregate level of your base salary and annual
target bonus.
     (2) Any material reduction in your duties or responsibilities and/or change
of title or status as Chief Executive Officer of the Company;
     (3) A requirement that you relocate to a location more than fifty
(50) miles from your then current office location; or
     (4) A change in reporting structure such that you no longer report to the
Board of Directors.
     Compensation received by you in connection with any post-termination
employment with another company shall not be deemed to reduce the amount of any
severance payment provided for under this letter agreement.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
     For purposes of the foregoing, “Cause” means that, in the reasonable
determination of the Board, you:
     (1) have willfully committed an act that materially injures the business of
the Company or Business Objects Americas;
     (2) have willfully refused or failed to follow lawful and reasonable
directions of the Board;
     (3) have willfully or habitually neglected your duties to the Company or
Business Objects Americas; or
     (4) have been convicted of a felony involving moral turpitude that is
likely to inflict or has inflicted material injury on the business of the
Company or Business Objects Americas.
Internal Revenue Code Section 409A
     Notwithstanding anything to the contrary in this letter; any cash severance
payments to be made to you under this letter will not be paid during the
six-month period following your termination of employment unless Business
Objects Americas determines, in its good faith judgment, that paying such
amounts at the time or times indicated above would not cause you to incur an
additional tax under Section 409A of the U.S. Internal Revenue Code (in which
case such amounts shall be paid at the time or times indicated above). If the
payment of any amounts are delayed as a result of the previous sentence, such
payments shall become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of your termination. Thereafter, payments
will resume in accordance with the schedule set forth in this letter.
Attorney Fees
     The Company will reimburse you for any and all attorney’s fees and related
costs you may incur in the preparation and negotiation of this letter and the
terms and conditions of your employment up to a maximum of $15,000.
Parachute Payment Gross-Up
     If and only if a Change of Control occurs in the period extending for one
year following the latest date of grant of the Options, the Restricted Stock
Grants or the Replacement Awards under this offer letter, then you will be
entitled to the special gross-up payment set forth in Appendix B to this offer
letter, to the extent one or more payments or benefits you receive in connection
with a Change in Control, are deemed to constitute parachute payments under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
you otherwise qualify for the gross-up payment in accordance with the provisions
of Appendix B; provided, however that the gross-up payment shall be capped at,
and may in no event exceed, two million dollars ($2,000,000).
Business Expenses
     During the course of your employment, Business Objects Americas will
reimburse you for all reasonable expenses incurred by you in the performance of
your duties in accordance with the Business Objects America’s business expense
reimbursement policies.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
Benefits
     You will be entitled to participate in any benefit plans, policies or
arrangements sponsored or maintained by Business Objects Americas from time to
time for its executive employees. Notwithstanding the foregoing, your
eligibility for and participation in any of these employee benefit plans,
policies or arrangements will be subject to the terms and conditions of such
plans, policies or arrangements. Moreover, subject to the terms and conditions
of such plans, policies or arrangements, Business Objects Americas may amend,
modify or terminate such plans, policies or arrangements at any time for any or
no reason, except as otherwise set forth in this offer letter.
General
     The validity, interpretation, construction and performance of this letter
agreement and the rights of the parties under this letter agreement shall be
interpreted and enforced under California law without reference to principles of
conflicts of laws.
     As a condition of employment with Business Objects Americas and in order to
accept this offer, please sign and return this letter (sent to you in duplicate
form) and Confidential Information and Inventions and Arbitration Agreement,
which includes an arbitration provision governing the resolution of any disputes
between you and the Company or Business Objects Americas. In the event of
arbitration between the parties to this letter agreement, each party will be
responsible for its own attorneys’ fees.
     This letter, along with any agreements relating to proprietary rights
between you and the Company and arbitration, set forth the terms of your
employment with Business Objects Americas and supersede any prior
representations or agreements including, but not limited to, any representations
made during your interviews, whether written or oral. This letter may not be
modified or amended except by a written agreement signed by the Chairman of the
Board and you.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
     If you have any questions, please feel free to call me at 408-953-6228 I
look forward to your favorable reply and to a productive and exciting working
relationship.
Sincerely,
(BERNARD LIATAUD SIGNATURE) [f13681f1368101.gif]
Bernard Liautaud
Chairman of the Board of Directors

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
Appendix A
The variable salary is based on three components:
1) Company [*]
2) Company [*] Percentage (PP) – This is the [*] based on [*]
3) Personal goals (MBOs)
Variable = MBO*(Company Performance)*Bonus Target
The company performance is calculated every quarter.
The MBOs are calculated twice a year.
The variable salary is paid twice a year
Therefore:
H1Variable = H1MBO*(Q1CpnyPerformance*Q1Bonus Target +Q2Cpny
Performance*Q2Bonustarget)
H2Variable = H2MBO*(Q3CpnyPerformance*Q3Bonus Target +Q4Cpny
Performance*Q4Bonustarget)
Company Performance = [*]
Company Performance is expected to vary between 50% and 180%
MBOs are calculated against Individual Objectives
MBOs are expected to fluctuate between 80% and 120%

                                                 
[*] Perf vs Board Plan
    [*] %     [*] %     [*] %     [*] %     [*] %     [*] %
[*] Bonus
    0 %     1 %     50 %     100 %     180 %     180 %
 
                                               
PP Perf vs Board Plan
    [*] %     [*] %     [*] %     [*] %     [*] %     [*] %
PP Bonus
    0 %     1 %     50 %     100 %     180 %     180 %

Description of the Performance Vesting
50% on [*] in 3 tranches:
During the budget process of each fiscal year, the compensation committee will
define [*] for the fiscal year. There will be three separate tranches for three
fiscal years. At the end of the fiscal year (the first being FY 2006), equity
will vest if the [*] have been achieved for the full fiscal year.
50% on [*] in 3 tranches:
During the budget process of each fiscal year, the compensation committee will
define [*] for the fiscal year. There will be three separate tranches for three
fiscal years. At the end of the fiscal year (the first being FY 2006), equity
will vest if the [*] have been achieved for the full fiscal year.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
APPENDIX B
SPECIAL TAX PAYMENT
GROSS UP PAYMENT
     The following provisions are hereby incorporated into, and are hereby made
a part of, that certain employment offer letter by and between Business Objects
S.A. (the “Company”) and
     John Schwartz (“Executive”) dated September 8, 2005 (the “Offer Letter”),
and such provisions shall be effective immediately. All capitalized terms in
this Appendix, to the extent not otherwise defined herein, shall have the
meanings assigned to them in the Offer Letter.
     1. Special Tax Gross-Up. In the event that (i) any payment made by the
Company to Executive, whether pursuant to the Offer Letter or otherwise (each a
“Payment”) is deemed, in the opinion of the Independent Auditors or by the
Internal Revenue Service, to constitute a parachute payment under Section 280(G)
of the Code and (ii) it is determined that the aggregate Present Value (measured
as of the Closing Date) of the Parachute Payment attributable to such Payment(s)
exceeds one hundred and ten percent (110%) of the Permissible Parachute Amount,
then Executive shall be entitled to receive from the Company a special tax
payment (the “Gross-Up Payment”) in a dollar amount determined pursuant to the
following formula:
               X = Y ÷ [1 — (A + B + C)], where
               X is the total dollar payment of the Gross-Up Payment.
               Y is the total excise tax, together with all applicable interest
and penalties (collectively, the “Excise Tax”), imposed on the Executive
pursuant to Code Section 4999 (or any successor provision) with respect to the
excess parachute payment attributable to the Payment(s).
               A is the Excise Tax rate in effect under Code Section 4999 for
such excess parachute payment,
               B is the highest combined marginal federal income and applicable
state income tax rate in effect for the Executive for the calendar year in which
the Gross-Up Payment is made, determined after taking into account (i) the
deductibility of state income taxes against federal income taxes to the extent
actually allowable for that calendar year and (ii) any increase in effective tax
rate due to the loss of itemized deductions by reason of applicable phase-out
limitations, and
               C is the applicable Hospital Insurance (Medicare) Tax Rate in
effect for the Executive for the calendar year in which the Gross-Up Payment is
made.
     2. Benefit Limit.
          A. Should it be determined that the aggregate Present Value (measured
as of the Closing Date) of the Parachute Payment attributable to the Payment(s)
does not exceed one hundred and ten percent (110%) of the Permissible Parachute
Amount, then no Gross-Up Payment

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED BY BUSINESS OBJECTS S.A.
shall be made to Executive under Paragraph 1 of this Appendix. Instead, the
limitations set forth in this Paragraph 2 shall apply. Accordingly, the amount
of the Payments otherwise due the Executive shall be reduced to the extent
necessary to assure that the aggregate Present Value of the Payment(s) does not
exceed the greater of the following dollar amounts (the “Benefit Limit”)
               a. the Permissible Parachute Amount, or
               b. the greatest after-tax amount payable to the Executive after
taking into account any excise tax imposed under Internal Revenue Code
Section 4999 on the Payments.
     To effect such Benefit Limit, the following reductions shall be made to the
Payments to which the Executive is otherwise entitled, to the extent necessary
to assure that such Benefit Limit is not exceeded: first, any cash payments to
which the Executive would otherwise be entitled shall be reduced, then, any
non-cash payments to which Executive would otherwise be entitled shall be
reduced in a manner determined by the Executive and acceptable to the Company.
          B. Any Gross-Up Payment shall be capped at, and may in no event
exceed, two million dollars ($2,000,000).
          C. Any Gross-Up Payment shall only apply to a Change of Control
occurring in the period extending for one year following the latest date of
grant of the Options, the Restricted Stock Grants or the Replacement Awards
under the Offer Letter.
     3. Definitions. For purposes of this Appendix, the following definitions
shall be in effect:
          Average Compensation means the average of the Executive’s W-2 wages
from the Company for the five (5) calendar years or fewer number of calendar
years completed immediately prior to the calendar year in which the Change in
Control is effected.
          Closing Date means the closing date of the Change in Control
transaction pursuant to which the Payments are made.
          Code means the Internal Revenue Code of 1986, as amended.
          Independent Auditors means a nationally-recognized public accounting
firm mutually acceptable to both the Company and the Executive.
          Parachute Payment means any payment or benefit in the nature of
compensation which is made to Executive in connection with the Acquisition and
which is deemed to constitute a parachute payment under Code Section 280G(b)(2)
and the Treasury Regulations issued thereunder.
          Permissible Parachute Amount means a dollar amount equal to 2.99 times
the Executive’s Average Compensation.
          Present Value means the value, determined as of the Closing Date or
other relevant date under applicable Treasury Regulations, of any payment in the
nature of compensation to which the Executive becomes entitled in connection
with the Acquisition or his subsequent termination, including (without
limitation) the Parachute Payment attributable to any of the Payments. The
Present Value of each such payment shall be determined in accordance with the
provisions of Code Section 280G(d)(4), utilizing a discount rate equal to one
hundred twenty percent (120%) of the applicable Federal rate in effect at the
time of such determination, compounded semi-annually to the effective date of
the Acquisition.
Business Objects Americas . 3030 Orchard Parkway . San Jose . CA 95134
Tel: 408 953 6018 . Fax: 408 953 6302 . www.businessobjects.com

 